Citation Nr: 0835958	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  02-13 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than May 21, 
2001 for the assignment of a total disability rating based on 
individual unemployability (TDIU).

2.  Whether there was clear and unmistakable error (CUE) in 
the June 12, 1987 rating decision and subsequent rating 
decisions wherein the RO denied a rating in excess of 20 
percent for service-connected status post herniated nucleus 
pulposus at L5-S1.

3.  Entitlement to an increased rating for status post 
herniated nucleus pulposus at L5-S1, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from June 1954 to November 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

In August 2005, June 2006, and March 2008, the Board remanded 
this case for further evidentiary development.  The case has 
now been returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

In the March 2008 Remand, the Board noted that the February 
2008 Informal Hearing Presentation showed the veteran's 
service representative expressed disagreement with the July 
2007 rating decision that found that the June 12, 1987 rating 
decision and subsequent rating decisions contained no CUE in 
denying a disability rating in excess of 20 percent for 
service-connected status post herniated nucleus pulposus at 
L5-S1.  The Board further noted that where a notice of 
disagreement has been filed with regard to an issue, and a 
statement of the case has not been issued, the appropriate 
Board action is to remand the issue for the issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999). Accordingly, the Board remanded this claim for 
issuance of a statement of the case.
The requested action was not completed.  



The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the United States 
Court of Appeals for Veterans Claims (Court).  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Thus, the appeal must be 
remanded for compliance with the March 2008 Board remand.  
After the issuance of the statement of the case, the claim 
should be returned to the Board only if the veteran perfects 
the appeal in a timely manner.  See Smallwood v. Brown, 10 
Vet. App. 93, 97 (1997).

As the issue of entitlement to an effective date prior to May 
21, 2001 for the assignment of TDIU may be impacted by this 
CUE claim, it is inextricably intertwined and the veteran 
must be first provided the opportunity to complete an appeal 
on this CUE claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).
Consideration of the earlier effective date claim is 
therefore deferred. 

Also, the Board observes that during the course of the 
present appeal, the veteran perfected an appeal on a claim 
for an increased disability rating for her service connected 
low back disability.  Her substantive appeal on this issue is 
of record, and she was scheduled for a Central Office Hearing 
before a Veterans Law Judge in October 2008 (which she 
canceled).  The decision documents, including the rating 
decision and statement of the case, as well as any evidence 
developed in connection with the claim must be associated 
with the claims file before the Board may review the claim.

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case to the 
veteran and her representative on the 
issue of whether there was CUE in the 
June 12, 1987 rating decision and 
subsequent rating decisions wherein the 
RO denied a rating in excess of 20 
percent for service-connected status post 
herniated nucleus pulposus at L5-S1, so 
that the veteran may have the opportunity 
to complete an appeal on this issue (if 
she so desires) by filing a timely 
substantive appeal.

2.  The decision documents, including the 
rating decision and statement of the 
case, as well as any evidence developed 
in connection with the claim for an 
increased rating for the service 
connected low back disability must be 
associated with the claims file.

3.  Re-adjudicate the issue of 
entitlement to an effective date earlier 
than May 21, 2001 for assignment of a 
TDIU.  If the benefit sought on appeal is 
not granted, the veteran and her 
representative should be provided an SSOC 
and afforded an applicable time to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




